Citation Nr: 1308786	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  10-37 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.

2. Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder and ischemic heart disease. 

3. Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 

4. Whether the severance of entitlement to service connection for diabetes mellitus, type II, was proper. 


REPRESENTATION

Appellant represented by:	Paul  M. Goodson, Attorney


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted an April 2012 VA Form 9 in which he indicated that he wished to testify at a hearing before the Board by videoconference with respect to all issues on appeal.  Therefore, this case must be remanded to afford the Veteran an opportunity to testify at a hearing before the Board. 

Accordingly, the case is REMANDED for the following actions:

Schedule the Veteran for a videoconference hearing before the Board and provide proper notice of the hearing date to the Veteran and his representative.  A copy of this notice must be associated with the claims file.

After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



